Citation Nr: 1701015	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-33 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of bilateral toe surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in-Detroit, Michigan.

These matters were previously before the Board in February 2016 when they were remanded for the Veteran to be scheduled for a Board hearing.  In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Toe Disability

The Veteran testified at the 2016 Board hearing that both his big toes are missing their toenails.  He contends that surgery to remove his toenails was necessary because, while in serivce, his boots rubbed against his toenails during running and marching and that the toenails became loose.  He testified that he first received treatment for his toenails in 1998 or 1999; however, he later testified that the surgery was in June or July of 1980.  (See October 2008 VA Form 21-4138.)  The Veteran's available service treatment records (STRs) are negative for any complaints of, or treatment for, the toes.

The Veteran separated from service in 1980.  Almost two decades later, a post service VA September 1998 podiatry note reflects that the Veteran was seen for foot fungus and great toe nails that continue to regrow after he had permanent matricectomies done at the West Side VAMC.  (In October 1998, the Veteran had total matricectomies for regrowth of hallux.)  Records from the first surgery at the West Side VA (now known as Jesse Brown VA Medical Center) are not associated with the claims file but may be useful to the Board in adjudicating the Veteran's claim.  

The Board finds that VA should attempt to obtain and associate with the claims file all VA podiatry records for the Veteran from 1998.  If those records reflect podiatry surgery prior to 1998, VA should attempt to obtain those records also. 

Acquired Psychiatric Disability

The Veteran's STRs reflect that in 1980, he was awaiting an administrative separation from service due to either a Chapter 5 (Convenience of the Government) or a Chapter 13 (Separation for Unsatisfactory Performance) and that he threatened suicide because he thought it would "speed up" the separation process.  July and August 1980 STRs reflect that he was diagnosed with adjustment reaction and mixed personality disorder with explosive, passive-aggressive, and paranoid features.  The Veteran's DD 214 reflects that he was separated from service under the Expeditious Discharge Program for failure to maintain standards for retention.

Various clinical records reflect that the Veteran reported that he was hospitalized at age 14 after he burned down his house because he was mad at his parents.  They also reflect that he reported that he had been stabbed at age 14 in the chest, that he was physically, emotionally, and verbally abused by one of his siblings, and that he began using alcohol and marijuana at age 13.  

Almost two decades after separation from service, a January 1999 VA (Chicago) record reflects that the Veteran threated to kill himself.  It was noted that the Veteran had been in several programs including "ARU, DDTC and CRP".  January 1999 diagnoses include adjustment disorder (depressed), and cocaine abuse and substance induced mood disorder.

A 2004 Kalamazoo Psychiatric Hospital record reflects that the Veteran was diagnosed with major depression.  It reflects that the Veteran was under stress with financial problems and an eviction notice.

A September 2006 Central Diagnostic and Referral Services, Inc Recovery Assessment record reflects that the Veteran reported that he "usually becomes anxious when under stress which leads to depression and isolation and then using."  He also stated that he "has had problems with depression for most of his life."

2009 Community Mental Health records reflect that the Veteran reported that the abuse at the hands of his sister "had a big impact on my life; I would get discouraged and not pursue opportunities."  He also stated that he tried college but "gave up", and that he tried the Army but "just couldn't cope".  The Veteran was diagnosed with major depressive disorder, PTSD due to his family abuse, polysubstance dependence and a rule out diagnosis of borderline personality disorder.

A May 2010 VA examination report reflects that the Veteran's depression is not caused by or a result of his military service.  The examiner considered the 2006 record above with regard to depression, and stated as follows:

Foremost in terms of diagnoses is an Axis II personality disorder, which is very longstanding in nature and most explanatory as to his behavior and history. The vet's Axis I diagnosis of Depression NOS is of more recent origin but onset was subsequent to his military experience. Obviously the issue of substance abuse is probative and variable over time but relates primarily to his personality disorder.

The claims file includes 2016 records from Health Minds Comprehensive Psychiatric Care which reflect a statement by a social worker (A.W.) that the Veteran has been diagnosed with bipolar disorder and PTSD, and a record by a physician's assistant (A.M.) that the Veteran reported that he developed PTSD from his military background.  The diagnoses by A.W. and A.M. lack probative value as they do not reflect that either clinician had accurate knowledge of the Veteran's mental health history and they fail to provide adequate rationale for the diagnoses.

Based on the foregoing, the Board finds that further development and a supplemental VA opinion are warranted.  Although the VA examiner found that the Veteran's diagnosis of depression had its onset subsequent to his military service, the Board, and the clinician, acknowledge that the STRs do include complaints of depression and/or depressed mood.  See 1980 narrative summary (Standard Form 502) (Veteran's mood was depressed); 1980 consultation record ("mood best characterized as depressed" reflects that on mental status examination, the Veteran's mood was depressed.)  

It appears from the 2010 VA examination report that the clinician considered that the Veteran's reports of depressed mood were a symptoms of his personality disorder and not a separate diagnosis.  However, additional rationale may be useful to the Board, as well as an opinion and rationale as to whether it is as likely as not that the Veteran has a valid diagnosis of bipolar disorder and if so whether it is as likely as not that it is causally related to, or aggravated by service.

In addition, the Board finds that VA should attempt to obtain the Veteran's mental health treatment records when he was age 14, and all VA records from 1994, if any, when the Veteran contends that he was treated for depression, to January 1999.  See September 2008 VA Form 21-4142 and above noted record which reflects that prior to January 1999, the Veteran was in ARU (Addiction Recovery Unit), DDTC (Drug Dependency Treatment Program) and CRP (Community Reintegration Program.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran identify whether he was hospitalized in service in connection with the foot surgery he testified occurred in June or July 1980, and, if so, to provide the name of the facility and any appropriate authorization.

2.  Attempt to associate with the claims file all outstanding VA and non-VA treatment regarding the issues on appeal, including: a.) all VA podiatry records for the Veteran from the Jesse Brown VAMC (then known as West Side VAMC) in 1998, and if those records reflect podiatry surgery prior to 1998, VA should attempt to obtain those records also; b.) all the Veteran's VA North Chicago clinical records from 1994, if any, when the Veteran contends that he was treated for depression to January 1999, to include records, if any for the following programs: ARU, DDTC, and CRP; c.) clinical treatment and/or hospitalization records for the Veteran's mental health treatment at age 14; d.) if the Veteran provided the name of the facility and any appropriate authorization, please obtain the records of foot surgery he testified occurred in service in June or July 1980.  

If VA clinical records are unavailable, this should be noted in the claims file.

2.  Thereafter, obtain a supplemental clinical opinion on the issue of the Veteran's mental health which contains:

a. additional rationale as to whether it as likely as not (50 percent or greater) that the Veteran's depression is casually related to, or aggravated by, active service.  

The clinician should consider the pertinent evidence of record to include: a.) the Veteran's STRs; b.) a January 1999 VA (Chicago) record which reflects that the Veteran threated to kill himself; c.) a 2004 Kalamazoo Psychiatric Hospital record which reflects that the Veteran was diagnosed with major depression; d.) a September 2006 Central Diagnostic and Referral Services, Inc Recovery Assessment record which reflects that the Veteran reported that he "usually becomes anxious when under stress which leads to depression and isolation and then using" and that he reported that he "has had problems with depression for most of his life."; e.) 2009 Community Mental Health records which reflect that the Veteran reported that his abuse at the hands of his sister "had a big impact on my life; I would get discouraged and not pursue opportunities" and that he tried college but gave up and tried the Army but "just couldn't cope"; and f.) the May 2010 VA examination report 

The clinician should provide discussion as to the Veteran's symptoms of a depressed mood in service (See 1980 narrative summary/Standard Form 502 - Veteran's mood was depressed and 1980 consultation record "mood best characterized as depressed) as they may, or may not, relate to his personality disorder and/or any current diagnosis.  

b. The clinician should also provide an opinion as to whether it is as likely as not that have Veteran has had a valid diagnosis of bipolar disorder, in compliance with the DSM-V, during the pendency of his claim, and if so, whether it is as likely as not causally related to, or aggravated by, service. 

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


